     Case 2:19-cv-10775-TJH-SS Document 22 Filed 06/11/20 Page 1 of 2 Page ID #:236

                                                                            JS-6
1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     HENRY RAMOS, an Individual, on  )        CASE NO.: 2:19-cv-10775-TJH (SSx)
11
     behalf of himself and all others)
12   similarly situated              )        ORDER TO REMAND CASE TO
                                     )
13                                            STATE COURT FOR THE COUNTY
                                     )
14                   Plaintiffs,     )        OF LOS ANGELES
                                     )
15                                            [Assigned for All Purposes to the
                  v.                 )        Honorable Terry J. Hatter.]
16                                   )
     MOOG, INC.; and DOES 1 through  )
17                                            Complaint Filed: November 21, 2019
     100, Inclusive                  )
18                                   )        Notice of Removal: December 20, 2019
19
                     Defendants.     )
                                     )
20   _______________________________ )
21

22

23

24

25

26

27

28

                                             -1-
Case 2:19-cv-10775-TJH-SS Document 22 Filed 06/11/20 Page 2 of 2 Page ID #:237
